1. Murder of human rights activists in Russia (vote)
(CS) I am very sorry, Mr President, I would just like it to go on record that I voted from another seat by mistake - my seat is 107 and I voted from 67, in other words with another Member's card. That apart, I am in favour. I simply sat by mistake in the seat of another Member who has an inserted card and I voted from his card, which is against our rules of procedure, so please could it go on record that I am in favour of the motion and that the vote of my fellow Member is invalid.
Thank you. That will be noted in the minutes.